Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO LIMITED GUARANTY

January 22, 2013

Wells Fargo Bank, National Association

One Boston Place, 18th Floor

Boston, MA 02108

Attention: Joseph Burt

 

  Re: Limited Guaranty of American Greetings Corporation (the “Guarantor”) in
favor of Wells Fargo Bank, National Association, as successor by merger to Wells
Fargo Retail Finance, LLC (the “Agent”) for the benefit of Wells Fargo Bank,
National Association and Wells Fargo Foothill Canada, ULC (each a “Lender” and
collectively, the “Lenders”)

Ladies and Gentlemen:

Reference is made to that certain Limited Guaranty dated as of April 17, 2009 by
the Guarantor in favor of the Agent for the benefit of the Lenders (the
“Guaranty” and as supplemented by this First Amendment to Limited Guaranty and
as it may be further supplemented, modified or amended, the “Guaranty”).
Capitalized terms used but not defined herein shall have the respective meanings
ascribed to them in the Guaranty.

On the date hereof, the Agent, Lenders and Borrowers (as defined in the
Guaranty) are entering into a Third Amendment to the First Amended and Restated
Loan and Security Agreement. In connection therewith, the Guarantor, Agent and
Lenders each desire to amend the terms of the Guaranty. Accordingly, in
consideration of the mutual covenants and agreements set forth in the Guaranty
and herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Guarantor, the Agent and the
Lenders hereby agree to amend the Guaranty as set forth herein.

1. Amendments.

(a) Guarantor L/C End Date. The definition of “Guarantor L/C End Date” is
amended by deleting the reference to “January 1, 2014” contained in clause
(B) and replacing it with a reference to “July 18, 2016”.

(b) Maximum Guaranty Amount. The definition of “Maximum Guaranty Amount” is
amended and restated in its entirety as follows:

“Maximum Guaranty Amount” means $10,000,000.

(c) Amendments to Loan Documents. Section 25 of the Guaranty is amended by
(i) deleting the reference to “January 1, 2014” contained therein and replacing
it with a reference to “July 18, 2016” and (ii) deleting the reference to
“Section 6.21” contained therein and replacing it with a reference to “Section
6.22”.

(d) Notices. Section 11 of the Guaranty is amended by (i) deleting the reference
to “Catherine M. Kilbane, SVP” contained therein and replacing it with a
reference to “Office of the

 

First Amendment to Liquidity Guaranty

Page 1 of 4



--------------------------------------------------------------------------------

General Counsel” and (ii) deleting the reference to “Wells Fargo Retail Finance,
LLC” contained therein and replacing it with a reference to “Wells Fargo Bank,
N.A.”.

2. Acknowledgement and Consent. Pursuant to Section 25 of the Guaranty, no
amendment of certain provisions of the Loan Agreement may be made without the
Guarantor’s prior written consent if a condition of such amendment requires the
Guarantor L/C to be maintained beyond January 1, 2014. The Guarantor hereby
consents to the extension of the Revolving Credit Maturity Date to January 18,
2016 and the extension of the Guarantor L/C End Date to July 18, 2016.

3. All Other Guaranty Provisions Remain In Effect; No Defaults. Unless expressly
modified hereby, all other terms and provisions of the Guaranty shall remain in
full force and effect and are hereby ratified in all respects. Each of the
Guarantor and Lender hereby represent that, to the best of its knowledge, there
are no uncured defaults under the Guaranty as of the date hereof.

 

First Amendment to Liquidity Guaranty

Page 2 of 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed and delivered this First Amendment to
the Guaranty as of the day and year first above written.

 

ATTEST:     AMERICAN GREETINGS CORPORATION By:   /s/ Guilherme N. De Mello    
By:   /s/ Gregory M. Steinberg Name:   Guilherme N. De Mello     Name:   Gregory
M. Steinberg       Title:   Treasurer and Executive Director of Investor
Relations

 

First Amendment to Liquidity Guaranty

Page 3 of 4



--------------------------------------------------------------------------------

ACKNOWLEDGED:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent and as a Lender

By:   /s/ Joseph Burt Name:   Joseph Burt Title:   Director

WELLS FARGO FOOTHILL CANADA, ULC,

as Lender

By:   /s/ Domenic Cosentino Name:   Domenic Cosentino Title:  

Vice President

Wells Fargo Foothill Canada ULC

 

First Amendment to Liquidity Guaranty

Page 4 of 4